Citation Nr: 1510630	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-30 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to November 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, denied service connection for bilateral hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for bilateral hearing loss that he asserts was caused by working and sleeping near gas turbine engines during service.  

The Veteran's October 1973 separation examination report revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
10
0
5
10
LEFT
15
5
10
10
10


The Veteran was afforded a VA audiological evaluation in January 2010.  Bilateral sensorineural hearing loss was diagnosed.  The examiner noted the Veteran's service was positive for noise exposure and that his hearing was found to be within normal limits in October 1973.  She did not address the significance of the evaluation results showing an auditory threshold of 60 decibels at 500 Hertz in the right ear, an auditory threshold that constitutes VA-defined hearing loss.  She found his post-service occupational history was also positive for noise exposure, noting he worked as a police officer, was exposed to gunfire, and hearing protection was used only at the shooting range.  The Veteran denied recreational noise exposure.  The examiner opined his hearing loss was less likely as not caused by or a result of a shift in hearing frequency during active duty.  She cited the Merck Manual for the finding that any source of intense noise, including internal combustion engines, heavy machinery, gunfire, and aircraft, may damage the inner ear.  

Based on the examiner's failure to fully address the October 1973 examination results, the Board finds a remand is necessary to obtain an adequate opinion.  

An October 2010 inquiry by the RO indicates the Veteran receives Social Security Administration (SSA) disability benefits.  Medical records considered in connection with an SSA determination are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain from SSA copies of their decision awarding the appellant SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. Forward the claims filed to a VA examiner other than the examiner who conducted the January 2010 audiological evaluation for an opinion regarding the nature and likely etiology of the Veteran's bilateral hearing loss (and a new examination, only if necessary under these circumstances).

The opinion provider should review the Veteran's file and provide an opinion that respond to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's bilateral hearing loss is related to his service?  The examiner should consider, and discuss as necessary the Veteran's reports of living and working near gas turbine engines for extended periods of time in service, the October 1973 separation examination results showing an auditory threshold of 60 decibels at 500 Hertz in the right ear, an auditory threshold that constitutes VA-defined hearing loss, and the Veteran's report of exposure to gunfire while working as a police officer after discharge and wearing hearing protection only when firing his weapon on the range.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




